Citation Nr: 0418045	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  99-23 800	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a chronic headache 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant had active duty for training from June 17, 
1961, to August 31, 1961.

In May 1996, the Board denied service connection for chronic 
headaches.  The United States Court of Appeals for Veterans 
Claims affirmed the denial in a Memorandum Decision, dated in 
March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had not been submitted to reopen the claim.  

In September 2001, the Board found that new and material 
evidence had been received to reopen the claim and remanded 
it for further development.  The RO returned the case to the 
Board in October 2002.  At that time, the Board determined 
that further development was still required to properly 
determine the existence and etiology of the claimed 
headaches.  The Board undertook additional development with 
regard to this issue pursuant to 38 C.F.R. § 19.9(a)(2).  The 
appellant and his representative were notified of the 
additional development by letter of January 28, 2003.  
Additional development was again conducted in February 2003.  

However, On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) (2003) is inconsistent 
with 38 U.S.C. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration.  
Accordingly, in September 2003, the Board remanded the case 
to the RO for further development to include compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100-5107 (West 2002).  Unfortunately, though, 
there has not been compliance with the VCAA.  So this appeal 
is again being REMANDED to the RO, but this time via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.  

REMAND

The Court, in the Memorandum Decision of March 1998, noted 
that the appellant had presented medical evidence that he 
then suffered from muscle-tension headaches but that there 
was no medical evidence linking his present headaches to 
service since the medical nexus evidence was plainly a 
recitation of history provided by the appellant and did not 
link the appellant's headaches to service except as a report 
of history.  Although a statement from Dr. McNeeley appeared 
to suggest that the appellant's headaches began in service, 
the Court held that it was clear that he was merely reporting 
information provided to him by the appellant.  The Court held 
that even if Dr. McNeeley's statement was read as expressing 
a positive medical opinion about a nexus between the 
appellant's current tension headaches and his service, the 
articulated factual basis for any such conclusion was lacking 
since the appellant's treatment records did not show 
complaints of headaches until several years after service.

The Court held that a chronic headache disorder was not shown 
to have been present while the appellant was in the military 
service in 1961 but that the fact that the appellant's 
headaches were "noted in service" permitted him to invoke the 
possibility of a showing of continuity of symptomatology.  
However, the Court held that a medical opinion was required 
to connect the appellant's present tension headaches to the 
continued headache symptoms that the appellant asserted he 
had experienced from his service in 1961 to present, and that 
the record at that time contained no medical evidence 
connecting the appellant's current tension headaches to the 
headaches he had asserted that he had experienced since 
service.

As indicated in the September 2001 and September 2003 
Remands, there has been a significant change in the law 
during the pendency of this appeal.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

In a statement dated in August 1999, Dr. McNeeley stated that 
he was treating the appellant for chronic headaches which may 
be related to the headaches that the appellant complained of 
at the time of his discharge from service.  In yet another 
statement, dated in June 2001, Dr. McNeeley stated that the 
appellant currently suffers from migraine headaches and that 
it was as likely as not that the appellant's current chronic 
headaches were service related because the report of 
examination in August 1961 reflects that he had frequent 
severe headaches at that time.

In a statement dated in April 2000, Dr. Eugenio F. Vargas 
reported that the appellant's headaches could be due to C5 
degenerative disc disease with bilateral foraminal stenosis, 
more pronounced on the left than on the right side.

In a December 2001 VA examination report, the VA examiner 
indicated that she reviewed the claims folder, including the 
statements from Drs. McNeeley and Vargas.  The VA examiner 
noted that medical records from Dr. McNeeley reflect that 
when the appellant had been seen in 1973 it was noted that he 
"still has headaches, is neuro."  The examiner concluded 
that the record shows that the appellant had tension 
headaches in the service but that the headaches were not 
shown to have been continuous since his service in 1961 

Another VA examination was conducted in February 2003, at 
which time the appellant reported that he had had headaches 
ever since he was in service in 1961 at the age of 17; he 
stated that he thought that stress and anxiety brought them 
on, and he was unable to recall any trauma that precipitated 
them.  Following an examination of the appellant and a review 
of the records, the appellant was given an impression of 
chronic daily headache, mixture of left occipital neuralgia 
and a possible occasional migrainous headache.  The examiner 
stated that the occipital neuralgia appeared to not have been 
treated to this date.  The examination report was returned to 
the above examiner for additional comments regarding the 
etiology of the headaches.  In a subsequent statement, later 
in February 2003, the examiner stated that the etiology of 
the appellant's headaches was noted in the impression, 
mixture of a left occipital neuralgia and possible occasional 
migrainous headaches.  The examiner stated that he did not 
believe that the appellant's headaches were from anything 
that occurred while in active service.  

Although the examination report reflects a diagnosis of 
mixture of a left occipital neuralgia and possible occasional 
migrainous headaches and the examiner stated that they were 
not from anything that occurred in service, the examiner 
failed to answer the specific question posed by the Board, 
i.e., whether it is at least as likely as not that any 
headache disorder found on examination began while the 
appellant served on active duty for training in 1961.

Significantly, in June 2004, the appellant provided 
additional medical records dated in 1966, 1967, and 1971.

In light of the additional medical records added to the 
claims folder in June 2004, and the lack of any medical 
opinion regarding the likelihood that any current headache 
disorder began while the appellant served on active duty for 
training in 1961, the Board finds that a remand of this issue 
is required.  The VCAA specifically provides that VA's 
statutory duty to assist the appellant with his claims 
includes, when necessary to decide his case, providing a 
medical examination or obtaining a clarifying medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002). 

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should schedule the appellant 
for an examination by a neurologist, if 
possible, who has not previously examined 
him, in order to determine the etiology 
and date of onset of any current headache 
disorder.  The examiner must be provided 
with the appellant's claims folder for 
review prior to conducting the 
examination.  The examination report 
should reflect that pertinent information 
in the claims folder was reviewed.  All 
necessary tests and studies, should be 
performed, and all clinical 
manifestations should be reported in 
detail.  Based on examination of the 
appellant and review of pertinent 
information in the claims folder, the 
examiner should respond to the following:

?	Does the appellant currently suffer 
from chronic headaches and, if so, 
what type?

?	What is the etiology and probably date 
of onset of any current headache 
disorder?  In responding to the 
question as to the date of onset of 
any current headache disorder, the 
examiner should comment on the 
significance of the fact that 
complaints of headaches were not 
documented in treatment records after 
the appellant's release from service 
in August 1961 until November 1973.

?	If the current headache disorder did 
not begin while the appellant was on 
active duty in 1961, is any current 
headache disorder related to the 
continued headache symptoms that the 
appellant asserted he has experienced 
from his service in 1961 to present?

2.  Thereafter, the RO should 
readjudicate the appellant's claim in 
light of the evidence added to the record 
since the last supplemental statement of 
the case (SSOC).  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a SSOC.  An appropriate period of time 
should be allowed for response  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

